DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 10/25/2022, applicant(s) amended claims 1, 5, 7, 8 and 12; and cancelled claims 2 and 9 – 11.  Claims 1, 3 – 8 and 12 are now pending in this application.

Response to Arguments

In the remarks on page 7 the applicant indicates that a Examiner’s Initial is missing from to document A4.  Examiner issued a new signed copy of the SB/08 with initials next to document A4.
In the remarks on page 8 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
Applicant’s arguments with respect to claims 1, 3 – 8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/16/2021 and 08/10/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Toshiba (JP-2013-203012 A) teaches a label printer driven by a battery includes: a detection portion detecting a voltage of the battery; a print portion printing labels; a printing number memory portion counting a number of the labels printed by the print portion; a voltage memory portion detecting a previous voltage of the battery before printing by the print portion and a later voltage of the battery just after printing by the detection means and memorizing them; a drop detection portion detecting a voltage drop value when printing a single label from the previous voltage and the later voltage memorized in the voltage memory portion and from the printing number of the labels memorized in the printing number storage portion; a calculation portion calculating a printable number by the print portion to the minimum voltage of the battery, by which the print portion can print the label, from a present voltage value detected by the battery detection means and the voltage drop value detected by the drop detection means; and a display displaying the printable number calculated by the calculation means.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota (U.S Patent No. 10,261,564 B1, hereinafter ‘Gollakota’) in view of Sugaya (U.S PreGrant Publication No. 2012/0185191 A1, previously cited in an Office Action dated 07/25/2022, hereinafter ‘Sugaya’).

With respect to claim 1, Gollakota teaches an apparatus (e.g., an apparatus, Col 21 (lines 64 – 66); printer, Col 19 (lines 44 – 60), Fig. 11 – item 1120) for providing medium (e.g., pages, Col 2 (lines 54 – 62)), comprising: 
a rechargeable battery configured to supply power to said apparatus (e.g., a battery can provided power to said apparatus, Col 2 (lines 2 – 11));
a controller configured to determine, at a present time, a number of media on which the apparatus can display during an operating period of time, with present remaining battery capacity of the battery, the operating period of time being a period of time during which the battery is disconnected from a battery charger, or a period of time beginning when the battery is disconnected from the battery charger and ending when a user performs a manipulation of the printer, (e.g., determine a number of pages on which the displaying can display during a period of time, Col 2 (line 31) to Col 3 (line 24); Col 4 (lines 52) to Col 5 (lines 10); Fig. 4B); the period of time can be remaining battery life that is drained, Col 10 (lines 11 – 37); note that the battery is getting drained in which means that said battery is on his own), 
wherein the controller is configured to determine the number of print media by performing steps comprising: computing a decrease rate of remaining battery capacity of the battery during the operating period of time, based on information related to variation of remaining battery capacity of the battery during a first period of time and a number of print media that have been issued during the first period of time, the first period of time being before the present time during the operating period of time (e.g., adjust a decrease rate based on device configuration settings and when power level of the device is drained, Col 2 (line 63) to Col 3 (line 23); Col 7 (lines 4 – 37); Col 8 (lines 19 – 35); Col 10 (lines 48 – 61); Col 12 (lines 23 – 34) , Fig. 4B, Fig. 5), and determining the number of print media on which the apparatus can display  during the operating period of time, based on the decrease rate (e.g., determining the amount of pages that can be read during the period of time, based on the decreased rate, Col 14 (lines 5 – 20); Col 14 (lines 36 – 62), Fig. 6A, Fig. 7A & Fig. 8A); but fails to teach that said apparatus (e.g., printer 1120, Fig. 11) comprising a printing part configured to print information of a print medium; and determine a number of print media on which can be printed.
However, in the same field of endeavor of battery remaining power and determining remaining life of battery, Sugaya teaches: a printer (i.e., a portable equipment 100, ¶0038) for issuing a print medium (e.g., for printing print data on a recording medium, ¶0091, ¶0099), comprising: a rechargeable battery (e.g., a battery unit/battery pack, Fig. 2) configured to supply power to the printer (e.g., configured to provide power to said portable equipment, Fig. 2, ¶0046); a printing part (e.g., an output device 12 (e.g., plotter), Fig. 1, ¶0040, ¶0050, ¶0091) configured to print information on the print medium (e.g., configured to output print data on the recording medium, ¶0099); and determine a number of print media on which the printing part can print with present remaining battery capacity of the battery (e.g., configured to computes a number of printable sheets as an executable process amount based on the battery remaining amount detected by a remaining amount detection part 240 and a consumption current for each shoot, ¶0097, ¶0103; keeps in mind that the process is computing upon obtaining remaining battery power; therefore periodically predicting).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Gollakota as taught by Sugaya since Sugaya suggested within ¶0091 - ¶0097 that such modification of having a printer with enough battery power would computes (by anticipating) if the printer has enough resource to print the pages before the battery dies.

With respect to claim 3, Gollakota in view of Sugaya teaches the printer according to claim 1, wherein the printing part is configured to print information related to the number of print media determined by the controller, on the print medium (Fig. 11 shows an option to allow the user to print a displayed result from the amount of sheets of paper which can be printed, ¶0050, ¶0097).

With respect to claim 4, Gollakota in view of Sugaya teaches the printer according to claim 1, further Sugaya teaches comprising a display part configured to display information related to the number of print media determined by the controller (e.g., a progress of a process executed by said equipment 100 is displayed, ¶0040 - ¶0042, ¶0062, ¶0094).  

With respect to claim 5, Gollakota in view of Sugaya teaches the printer according to claim 1, further Sugaya teaches comprising a communication part configured to transmit to an outside device, information related to the number of print media determined by the controller (Fig. 22 shows an example or an embodiment where a device 100H including said output device 12 configured to transmits information to a transmission device 500, ¶0050, ¶0140, ¶0152, ¶0165, Figs. 23 & 24).

With respect to claim 6, Gollakota in view of Sugaya teaches the printer according to claim 1, wherein Sugaya teaches the controller is configured to obtain from the battery at least one piece of information including: information related to a number of charging to the battery; information related to a capacity recovery rate of the battery; information related to a maximum temperature of the battery to date; and information related to the number of print media, and wherein the printing part is configured to print the at least one piece of information obtained by the controller, on the print medium (e.g., at least information related to said number of printable sheets or temperature, ¶0097, ¶0073).

With respect to claim 7, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 7 is explicitly taught by Col 5 (lines 58 – 66) of Gollakota.

With respect to claim 8, it’s rejected for similar reasons as those described in connection with claim 1, but with an implementation of a server that is within an information processing system, wherein Sugaya, along the modification of Gollakota, teaches a printing part (e.g., an output device 12 (e.g., plotter), Fig. 1, ¶0040, ¶0050, ¶0091) configured to print information on the print medium (e.g., configured to output print data on the recording medium, ¶0091, ¶0099); and 
a first communication part (e.g., a communication device 17, ¶0041) configured to transmit to the server, information related to present remaining battery capacity of the battery and information related to variation of remaining battery capacity of the battery relative to a number of print media that have been issued (e.g., configured to transmits data to a transmission device 500 in order to cause said processing amount computing part 130 to compute an amount of process executable based on a remaining battery power, abstract, ¶0041, ¶0049 - ¶0052, ¶0060), and wherein the server comprises: 
a controller (e.g., a charge time computing device 530, Fig. 24) configured to determine, based on the information transmitted, a number of print media on which the printing part can print with the present remaining battery capacity of the battery (e.g., a processing amount computing part 130 that is also provided in said transmission device 500 configured to compute output possible time based on based on battery remaining amount, ¶0166); and
a second communication part configured to transmit to the printer, information related to the number of print media determined by the controller (e.g., transmits back (notifies) to the 100H, information (consumption current) related to the consumption performed by said processing amount computing part 130, Claim 4, ¶0166, ¶0094, Fig. 11).  

With respect to claim 12, Gollakota in view of Sugaya teaches the printer according to claim 1, wherein Sugaya teaches the controller is configured to obtain from the battery at least one piece of information including: information related to a number of charging to the battery; information related to a capacity recovery rate of the battery; information related to a maximum temperature of the battery to date; and information related to the number of print media, and wherein the printing part is configured to print the at least one piece of information obtained by the controller, on the print medium (e.g., at least information related to said number of printable sheets or temperature, ¶0097, ¶0073).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674